Title: To George Washington from Colonel Jacob Bayley, 21 October 1776
From: Bayley, Jacob
To: Washington, George



Sr
Fish Kills [N.Y.] Octr 21th 1776

I recved your Excelencys Favour by the hand of Mr Wallace, by which I am Informed and think it Just that Vou[c]hers Should be had and Should have Sent them but was Informed that only an abstra[c]t was needfull and also I determined to have waited on your Excelency my Self as I was desired by the committee and by the State of Newhampr. 

to Continue the Men I had Imployed on the road to fortify and gaurd our frontiers which I Did untill the tenth of Sepr and was desired by them to lay the whole account before your Excelency but being soon ordered to attend on the Convention of this State as a member and Considering the remaining Pay was more Proper by way of this or Newhampr. State I neither Sent the remaining account nor waited upon your Excelency I Should now have waited on you but the Troubles to the northward requires me to return to countys of Cumberland & Gloucester where I have the Command I have Sent a role of the men with thier Entrys and Dism⟨issi⟩on and also the account of Supplys but as much of the Stores Provided were used In the after Servise have only Charged one pound of meal pr day pr man and two berrills that were lost and the Purportion of wheat &c.
I also offer an account of Supplying twelve Indians Eight weeks which I did without any authority but tho’t it good for the States two of which are Inlisted Into our Servise the others hunting Eastward—they belong to the St Francois Tribe. I am your Excelencys most obedient Humble Servant

Jacob Bayley

